Citation Nr: 9920305	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-48 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for esophagitis with 
gastroesophageal reflux, status post Nissan fundoplication 
with esophageal stricture, currently evaluated as 50 percent 
disabling.

(The issue of entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) 
compensation benefits, including the question of whether the 
original amount of the overpayment, in the calculated amount 
of $5489.00, was properly created, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
February 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's esophagitis with gastroesophageal reflux, 
status post Nissan fundoplication with esophageal stricture, 
is currently productive of no more than severe 
symptomatology, permitting passage of some solid foods and no 
evidence of marked impairment of general health.




CONCLUSION OF LAW

The schedular criteria for an increased rating for 
esophagitis with gastroesophageal reflux status post Nissen 
fundoplication with esophageal stricture, currently evaluated 
as 50 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initiated this appeal by disagreement with the 
original assignment of the disability evaluation for 
esophagitis with gastroesophageal reflux, status post Nissan 
fundoplication with esophageal stricture, following an award 
of compensation benefits under 38 U.S.C.A. § 1151.  As such, 
the claim is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue in this appeal is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The history of this appeal is briefly summarized as follows.  
In December 1988, the veteran underwent a surgical procedure 
at a VA hospital, for reflux esophagitis, which resulted in 
additional disability to the veteran, in that three holes 
were put in the esophagus, and a subsequent attempt to fix 
the holes led to esophageal strictures.  The veteran filed a 
claim for benefits for the disability he sustained from that 
procedure.  In a February 1995 rating decision, the veteran 
was granted entitlement to benefits under 38 U.S.C.A. § 1151, 
for a disability found to have resulted from VA medical 
treatment.  The disability was characterized as esophagitis 
with gastroesophageal reflux, status post nissen 
fundoplication with esophageal stricture.  The veteran's 
disability was evaluated under the rating criteria set forth 
in 38 C.F.R. § 4.114, Diagnostic Code 7203, which evaluates 
esophagitis, stricture of.  A 30 percent evaluation requires 
moderate symptomatology; a 50 percent evaluation requires 
evidence of severe symptoms, permitting liquids only; an 80 
percent evaluation requires evidence that the disability 
permits passage of liquids only, with marked impairment of 
general health.  An 80 percent evaluation is the highest 
rating assignable under Diagnostic Code 7203.

In the February 1995 rating decision, the RO assigned a 20 
percent evaluation for the veteran's disability, effective 
from December 1988.  The RO indicated that the veteran's 
entire disability actually met the criteria for a 50 percent 
evaluation, although only 20 percent was due to the VA 
medical treatment.  The RO found that the veteran had a 
moderate esophageal stricture prior to surgery, which would 
have been rated at 30 percent, and following surgery, the 
veteran's disability met the criteria for an overall 
evaluation of 50 percent.  That disability evaluation is 
currently in effect, with VA compensation payable for a 20 
percent evaluation, and is the subject of this appeal.  
Essentially, the veteran contends that his disability is 
worse than that reflected by the assigned evaluation.  

The Board has reviewed all the evidence of record, including 
the veteran's statements and hearing testimony, and concludes 
that the preponderance of the evidence is against a finding 
that the veteran's esophagitis with gastroesophageal reflux, 
status post Nissan fundoplication, with esophageal stricture, 
is reflective of impairment higher than the rating criteria 
for a 50 percent evaluation, either at the time of the grant 
of compensation under 38 U.S.C.A. § 1151, effective December 
1988, or since that time.  
Initially, the Board notes that significant to this appeal is 
the fact that the veteran's disability has been considered as 
meeting the criteria for a 50 percent evaluation since 
December 1988.  As explained earlier, that evaluation 
represents a 30 percent disability evaluation prior to 
December 1988 surgery, and an additional 20 percent after the 
surgery, for which VA compensation is payable pursuant to 
38 U.S.C.A. § 1151.  Also as explained earlier, a 30 percent 
evaluation under Diagnostic Code 7203 represents moderate 
symptomatology.  The rating criteria for a 50 percent 
evaluation reflects evidence of severe symptoms, permitting 
liquids only.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  
Similarly, for the next highest evaluation, an 80 percent 
evaluation, there must be evidence that the disability 
permits passage of liquids only, with marked impairment of 
general health.  Id. 

Reviewing the medical evidence just prior to the December 
1988 surgery, VA medical records dated in November 1988, 
reveal that the veteran had a good appetite and ate a regular 
diet.  However, he had a long history of peptic ulcer disease 
and gastritis.  As the veteran's symptoms worsened, he 
complained of vomiting and agreed to surgery.  In December 
1988, the veteran was admitted to a VA where he underwent a 
Nissen fundoplication and repair of esophagus perforation.  
Following the surgery, the veteran was on a liquid diet.  
Between December 1988 and March 1989, it appears that the 
veteran underwent additional surgery for the same disorder. 

The veteran was hospitalized in a VA medical center for 
approximately one to two days in December 1995 for non-
service-connected disability.  A complete blood count 
obtained at that time revealed an hemoglobin of 15.3 and a 
hematocrit of 44.5 %.  Anemia was not diagnosed during or 
since that time.   

Most recently, in an October 1997 VA medical report, the 
veteran indicated that he experienced daily postprandial 
nausea and vomiting, at which times he would bring up a 
portion of his meals, but not all of it.  His weight had 
remained steady.  

In March 1998, the veteran testified before a hearing officer 
at the RO that every day for the past ten years, he would 
vomit three to five times per day.  He stated that every time 
he would eat or drink something, a portion of it would come 
back up.  He stated that he was able to eat both solid and 
liquid foods, although he was restricted to certain types of 
foods, as some foods stayed down better than others.  

The Board notes that during portions of the veteran's medical 
history since the December 1988 surgery, he was on a liquid 
diet.  However, a liquid diet is contemplated by the 50 
percent evaluation, which essentially has been in effect 
since the grant of compensation under 38 U.S.C.A. § 1151, 
even though VA compensation is only payable for 20 percent.  
Furthermore, the record does not reflect more than severe 
symptoms during that time period.  In fact, in the veteran's 
recent hearing testimony, he stated that he was able to eat 
solid foods, although he was restricted to certain types of 
foods.  The Board finds no evidence of record that the 
veteran's health has been markedly impaired, such as 
reflected by significant weight loss, anemia, or other 
symptoms.  Rather, in short, the Board finds that the 
evidence of record reflects, at most, severe symptoms, and 
the Board finds that the assignment of an overall evaluation 
of 50 percent from December 1988, reflecting 30 percent prior 
to surgery, and an additional 20 percent after surgery, is 
appropriate, and there is no basis for assignment of a higher 
evaluation at this time.  Nor does the Board find that more 
than 20 percent should be attributable to the award of VA 
compensation under 38 U.S.C.A. § 1151, as the evidence 
reflects that the veteran had moderate symptoms prior to 
surgery in December 1988, as discussed above.  

In reaching this decision, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence as to any of the issues to allow for a 
favorable determination.  Additionally, the Board has 
considered whether the veteran may be entitled to a higher 
evaluation under related diagnostic codes.  However, the 
Board finds no basis for a higher evaluation. 

Further, the Board acknowledges the veteran's contentions, as 
presented in the March 1998 hearing, that his esophagitis 
disability has interfered with his ability to retain 
employment.  In that regard, the veteran stated that he 
stopped working after his 1988 surgery, because his employer 
was afraid that his condition would interfere with his work.  
(The RO has previously denied the veteran's claim for a total 
compensation rating based on individual unemployability, most 
recently in 1995.)  Nevertheless, the Board notes that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  Moreover, there is no 
medical evidence or opinion to show that the veteran's 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The criteria for assignment of an overall rating in excess of 
50 percent for esophagitis with gastroesophageal reflux, 
status post Nissan fundoplication with esophageal stricture, 
20 percent of which is entitled to VA compensation benefits 
under 38 U.S.C.A. § 1151, have not been met, and the appeal 
is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

